        Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 1 of 49




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 DAVID FLOYD, et al.,

                                         Plaintiffs,                  Case 08 Civ. 1034 (AT)
 -v-

 CITY OF NEW YORK,

                                         Defendant.




             DECLARATION OF HARLAN YU IN SUPPORT OF
PLAINTIFFS’ OPPOSITION TO MONITOR’S MOTION TO VACATE THE COURT’S
                   ORDER RE THE COMBINED PILOT

       I, Harlan Yu, declare, pursuant to 28 U.S.C. § 1746 and subject to the penalties of

perjury, that the following is true and correct:

   1. I am the Executive Director of Upturn, a nonprofit organization that seeks to advance

       equity and justice in the design, governance, and use of technology. I hold a Ph.D. in

       computer science from Princeton University. I have previously worked at Google in both

       engineering and public policy roles, as a technologist at the Electronic Frontier

       Foundation, and at the U.S. Department of Labor. A copy of my curriculum vitae is

       attached hereto as Exhibit A.

   2. Since 2015, I have directed prominent research and advocacy efforts related to police

       body-worn cameras (BWCs). I led the drafting of the Civil Rights Principles on Body-

       Worn Cameras, which were endorsed by 33 major civil rights and civil liberties

       organizations in 2015. I am also the primary author of the Police Body Worn Cameras
    Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 2 of 49




   Policy Scorecard, an oft-cited resource that closely examines BWC policies from 75

   major police departments across the country. I have been quoted dozens of times in

   national and local press stories on BWC technology and policy issues, including in the

   New York Times, and I have testified at multiple city council hearings related to BWCs,

   including in New York City Council in 2017.

3. Through my research and advocacy, I have gained substantial technical knowledge about

   Axon’s body-worn cameras and systems, including through review of Axon’s publicly

   available technical literature and conversations with Axon employees. Axon invited me

   to join the company’s AI Ethics Board in 2017 — an invitation that I declined. I have

   published writings and provided trainings for public defenders regarding Axon’s

   technologies. I also led a coalition of 42 civil rights, racial justice, and community

   organizations to call on Axon to halt its development of real-time face recognition on its

   BWC systems, which the company agreed to do in 2019.

4. More broadly, in addition to BWCs, I have extensive expertise regarding police

   technologies used across the country. For instance, Upturn published a research report on

   predictive policing in 2016, and earlier this year, Upturn published another major report

   on local police use of forensic technologies to search people’s cellphones.

5. I have provided expert consultation to the Plaintiffs’ legal counsel since September 2018

   regarding the court-ordered Level 1/2 pilot program, including technological information

   and expert opinions on both Axon and Vievu body-worn cameras; body-worn camera

   policies; software application abilities and limitations; and geolocation technologies.

6. My expert consultation included participation in calls and meetings with the Monitor

   team and counsel for the City and NYPD. I participated in calls with the Floyd counsel,




                                           -2-
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 3 of 49




      the Monitor team, and counsel from the City and NYPD on May 13, 2019; December 5,

      2019; March 19, 2020; and June 10, 2020 giving my expert opinions on technological

      aspects of the proposed Combined Pilot program, the City’s alternative plan for recording

      first- and second-level investigative encounters, the Monitor’s new proposed studies, and

      the possible development of an iPhone application to record demographic and location

      information related to individual police encounters.

   7. I have provided all of my services pro bono.

   8. I have reviewed the Monitor’s Motion to Vacate the Combined Pilot Order, the City’s

      “Alternative Plan,” and the Monitor’s new proposed studies, which were filed with the

      Court on December 14, 2020 (Dkt. Nos. 805, 805-1, and 805-2). Previously, I have

      reviewed the Court’s July 19, 2018 Order, the Floyd Remedial Order, and the Monitor’s

      Combined Pilot Proposal.



Electronic Documentation via an NYPD iPhone App for the “Combined Pilot” Program

   9. In September 2018, Plaintiffs’ counsel approached me regarding the feasibility of

      developing a smartphone-based application to record the basic demographic and location

      information required by the July 19, 2018 Order, to help officers more easily enter and

      submit required information for each first- and second-level investigative street encounter

      to a central database.

   10. To the best of my experience and knowledge, I believe such an application is feasible and

      would be fairly easy to develop and install on the iPhones currently used by the NYPD.

      Plaintiffs’ counsel informed me that my input on this subject would assist them in their

      comments on the Monitor’s proposed plan, which was due September 21, 2018. I




                                             -3-
    Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 4 of 49




   conveyed this belief to Plaintiffs on September 20, 2018, after which, upon information

   and belief, it was conveyed as part of Plaintiffs’ comments to the Monitor team, the City,

   and the NYPD.

11. During 2019, I engaged in discussions with the Monitor team, Plaintiffs’ counsel, the

   City, and the NYPD about how the NYPD could design an app to help officers easily

   capture the demographic and location data as required by the Court’s July 19, 2018

   Order.

12. Many of these discussions centered on whether automatically acquiring and recording

   geolocation data from officers’ iPhones is desirable and sufficiently accurate.

13. Automatically acquiring and recording geolocation data from officers’ iPhones is

   desirable for at least two reasons. First, it saves officers’ time because officers would not

   need to manually type the location of each encounter. Second, it simplifies subsequent

   data analyses because geolocation coordinates would be recorded in a standard format,

   and it would avoid the inconsistencies and errors endemic to manual data entry.

14. Geolocation data provided by iPhones is often highly accurate. An iPhone can

   automatically determine its location using a variety of methods, including GPS. Even

   when GPS is unavailable, an iPhone can examine the strength of other known signals,

   such Wi-Fi hotspots and cell towers, to determine its location. Put together, these

   methods can even determine a phone’s location during underground transit or which floor

   of a building a phone is on. In a place like New York City — with such a high density of

   Wi-Fi hotspots and cell towers — geolocation data can be highly accurate. A recent study

   by a location data company found that, in New York City, the average variance between

   a mobile phone’s reported location and its actual location was less than 30 meters.




                                           -4-
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 5 of 49




   15. With a few taps, a simple iPhone app could help officers automatically record the time

      and location of encounters while on scene. Properly designed, this would take officers

      only a few seconds to do. Court-ordered demographic information could also be entered

      by officers at the same time, taking a few more seconds.

   16. Even if in some cases an officer believes that the automatically provided time and

      geolocation information are inaccurate, the app could be designed to allow an officer to

      overwrite that information or additionally record the officer’s recollection.



Geolocation and Axon Body-Worn Cameras Under the Alternative Plan

   17. If the Alternative Plan is approved, I would urge the NYPD to adopt and implement

      Axon’s technologies to automatically capture geolocation information alongside recorded

      body-worn camera videos, for the same reasons as above.

   18. I have been informed by Plaintiffs’ counsel that the NYPD plans to fully transition to

      using Axon Body 2 (AB2) and Axon Body 3 (AB3) cameras exclusively in the first half

      of 2021. I have attached hereto as Exhibit B Axon literature describing the geolocation

      functionality of the AB2 and AB3 cameras, as well as the procedures for creating

      “custom metadata” fields in Axon Evidence, which NYPD officers could use to record

      information about Level 1 and 2 encounters under the City’s Alternative Plan.

   19. The AB2 camera can pair with an iPhone app called Axon View. When the AB2 starts

      recording, Axon View can request the geolocation data from the officer’s iPhone and can

      send that data to the camera. The camera can then save the geolocation data with the

      video file, which can later be uploaded together to Axon Evidence, the central evidence

      platform.




                                              -5-
    Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 6 of 49




20. The newer AB3 camera has built-in geolocation capabilities, including GPS and Wi-Fi

   positioning. Unlike the AB2, the AB3 does not require pairing with Axon View. When

   the setting for AB3 location services is enabled on an agency-wide basis, all AB3

   cameras will automatically record geolocation data for each video and upload them to

   Axon Evidence.

21. It is my expert opinion that the geolocation capabilities of the AB2 and AB3 cameras can

   provide sufficiently accurate geolocation data for investigative street encounters recorded

   by NYPD officers. By configuring the Axon cameras to use their existing capabilities to

   automatically collect location information, the Monitor and parties will gain crucial data

   that’s necessary to better evaluate patterns in NYPD investigative encounter activity.

22. Under the Alternative Plan, if approved, officers will record further documentation about

   each encounter in Axon Evidence, alongside the video of each encounter. In this scenario,

   I would urge the NYPD to configure agency-wide “custom metadata” fields to associate

   with each video in Axon Evidence. To the maximum extent possible, the NYPD should

   use “validated” or “drop-down” fields to standardize the recorded documentation,

   particularly for demographic information.

23. In addition, it is my understanding that the original Combined Pilot would offer a field

   for NYPD officers to enter a narrative for certain encounters, like Level 2 encounters. A

   field for these narrative explanations could also be created using a freeform “custom

   metadata” text field associated with each video in Axon Evidence. Such a field would be

   simple to create, and I would urge the NYPD to do so.

24. Additionally, my review of Axon’s public documentation does not make clear whether

   officers can enter data into “custom metadata” fields using their iPhones. The Axon View




                                           -6-
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 7 of 49




      app for the iPhone allows officers (using either AB2 or AB3 cameras) to annotate their

      videos with certain types of standard metadata, for example, assigning each video to a

      retention category. However, it is not clear from Axon’s documentation whether Axon

      View supports the use of “custom metadata.” This means that officers may need to enter

      “custom metadata,” such as demographic information and narrative explanations, via a

      terminal at their precinct or command, potentially long after their tour of duty has

      concluded. If this is the case, then I would urge the NYPD to pilot a separate iPhone app

      for electronic data entry, which would allow officers to record required information

      quickly at the conclusion of each encounter, much like how an officer can enter data now

      for Level 3 stops.



      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.



Dated: December 23, 2020

                                                            ____________________________
                                                            Harlan Yu




                                              -7-
Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 8 of 49




       EXHIBIT A
             Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 9 of 49



                                             HARLAN YU
              1015 15th St NW Suite 600                                      harlan@upturn.org
              Washington, DC 20005                                                408-544-0178

EDUCATION    Princeton University
               Ph.D. Computer Science (2012)

             University of California at Berkeley
               B.S. Electrical Engineering and Computer Sciences (2004)

EXPERIENCE   Upturn                                              Washington, DC (Aug. 2011-present)

             Executive Director and co-founder. Upturn advances equity and justice in the design,
             governance, and use of technology. Our research and advocacy combine technical
             fluency and creative policy thinking to confront patterns of inequity, especially those
             rooted in race and poverty. Recently, my focus has been on the impact of emerging
             technologies in policing and criminal justice, such as body-worn cameras and face
             recognition, and in particular their disproportionate effects on communities of color.
             Upturn is a 501(c)(3) nonprofit organization. For more, see https://www.upturn.org.

             U.S. Department of Labor                               Washington, DC (Mar.-Aug. 2010)

             I helped to develop and implement the Department’s “Open Government Plan” during the
             early stages of the White House Open Government Directive. I provided technical and
             policy guidance for the Department on its open data projects, and represented the
             Department in interagency open government meetings.

             Google Inc.                       Mountain View, CA (May-Aug. 2006, June-Aug. 2008)

             In 2008, I served as a Policy Law Clerk on the global public policy team, where I
             analyzed policy issues relating to privacy, advertising, and broadband access. In 2006, I
             worked on the engineering team that handles application security, where I collaborated
             with senior Google engineers on internal systems security projects.

             Top-To-Bottom Review of California Voting Systems Princeton, NJ (May-July 2007)

             Under the direction of the California Secretary of State, I served on the technical team
             that reviewed the source code of the Diebold touch-screen voting machine used in
             California. Our technical study found numerous weaknesses in the security of the
             Diebold system, which led the Secretary of State to decertify its use in California
             elections.

             Electronic Frontier Foundation                       San Francisco, CA (May–Aug. 2004)

             Working with both staff technologists and lawyers, I co-authored a white paper on best
             practices in data retention for online service providers.
              Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 10 of 49


ACADEMIC     Joshua A. Kroll, Joanna Huey, Solon Barocas, Edward W. Felten, Joel R. Reidenberg, David
PUBLICATIONS    G. Robinson & Harlan Yu, Accountable Algorithms, 165 U. PA. L. REV. 633 (2017).

              Harlan Yu & David G. Robinson, The New Ambiguity of “Open Government”, 59 UCLA L.
                REV. DISC. 178 (2012).

              Harlan Yu & Stephen Schultze, Using Software to Liberate U.S. Case Data, 18 ACM XRDS
                12 (2011).

              David G. Robinson, Harlan Yu & Edward W. Felten, Enabling Innovation for Civic
                Engagement, in OPEN GOVERNMENT: COLLABORATION, TRANSPARENCY, AND
                PARTICIPATION IN PRACTICE 83 (O’Reilly Media, 2010).

              David G. Robinson, Harlan Yu, William P. Zeller & Edward W. Felten, Government
                Data and the Invisible Hand, 11 YALE J. L. & TECH. 160 (2009).

              Joseph A. Calandrino, Ariel J. Feldman, J. Alex Halderman, David Wagner, Harlan Yu &
                 William P. Zeller, Source Code Review of the Diebold Voting System, Commissioned
                 Report for the State of California (2007).

              Harlan Yu, Jennifer Rexford & Edward W. Felten, A Distributed Reputation Approach to
                Cooperative Internet Routing Protection, PROC. IEEE WORKSHOP ON SECURE
                NETWORK PROTOCOLS 73 (2005).

              Sean Rhea, Brighten Godfrey, Brad Karp, John Kubiatowicz, Sylvia Ratnasamy, Scott
                Shenker, Ion Stoica & Harlan Yu, OpenDHT: A Public DHT Service and Its Uses,
                PROC. ACM SIGCOMM 73 (2005).

TEACHING      COS 432: Information Security, Prof. Edward W. Felten, Princeton (2006)

              COS 333: Advanced Programming Techniques, Prof. Brian Kernighan, Princeton (2006)

              COS 226: Algorithms and Data Structures, Prof. Kevin Wayne, Princeton (2005)

              COS 116: The Computational Universe, Prof. Sanjeev Arora, Princeton (2008)
Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 11 of 49




        EXHIBIT B
12/22/2020           Case 1:08-cv-01034-AT DocumentAxon
                                                    809-2
                                                        Body 2 Filed  12/23/20 Page 12 of 49
                                                               Spec Sheet




                                 Home (/s/)            Product Guides (/s/resources)            Support (/s/contactsupport)
                                                                                               Search...                            LOGMore
                                                                                                                                        IN




                    Customer Support Information (https://my.axon.com/s/null) / Spec Sheets

                    X2 Spec Sheet (https://my.axon.com/s/article/X2-Spec-Sheet)

                    X26P Spec Sheet (https://my.axon.com/s/article/X26P-Spec-Sheet)

                    X26E Spec Sheet (https://my.axon.com/s/article/X26E-Spec-Sheet)

                    XPPM/XAPPM Spec Sheet (https://my.axon.com/s/article/XPPM-XAPPM-Spec-Sheet)

                    TASER CAM HD Spec Sheet (https://my.axon.com/s/article/TASER-CAM-HD-Spec-Sheet)

                    Standard Simulation Cartridge Spec Sheet (https://my.axon.com/s/article/Standard-Simulation-Cartridge-Spec-
                    Sheet)

                    Standard Cartridge Spec Sheet (https://my.axon.com/s/article/Standard-Cartridge-Spec-Sheet)

                    SPPM Spec Sheet (https://my.axon.com/s/article/SPPM-Spec-Sheet)

                    Smart Cartridge Spec Sheet (https://my.axon.com/s/article/Smart-Cartridge-Spec-Sheet)

                    DPM/XDPM Spec Sheet (https://my.axon.com/s/article/DPM-XDPM-Spec-Sheet)

                    Axon Flex 1 Signal Controller Spec Sheet (https://my.axon.com/s/article/Axon-Flex-1-Signal-Controller-Spec-Sheet)

                    Axon Flex 1 Controller Spec Sheet (https://my.axon.com/s/article/Axon-Flex-1-Controller-Spec-Sheet)

                    Axon Flex 1 Camera Spec Sheet (https://my.axon.com/s/article/Axon-Flex-1-Camera-Spec-Sheet)

                    Axon Signal Unit Spec Sheet (https://my.axon.com/s/article/Axon-Signal-Unit-Spec-Sheet)

                    Axon Dock Core Spec Sheet (https://my.axon.com/s/article/Axon-Dock-Core-Spec-Sheet)

                    Axon Body 1 Spec Sheet (https://my.axon.com/s/article/Axon-Body-1-Spec-Sheet)

                    Axon Body 2 Spec Sheet (https://my.axon.com/s/article/Axon-Body-2-Spec-Sheet)

                    APPM Spec Sheet (https://my.axon.com/s/article/APPM-Spec-Sheet)
https://my.axon.com/s/article/Axon-Body-2-Spec-Sheet                                                                                          1/4
12/22/2020             Case 1:08-cv-01034-AT DocumentAxon
                                                      809-2
                                                          Body 2 Filed  12/23/20 Page 13 of 49
                                                                 Spec Sheet




             Axon Body 2 Spec Sheet
               Model                                                                    Model No.       Color



               Axon Body 2 camera                                                       AX1001          Black




               Speciﬁcations                                                            Features

               1. Operating temperature range:
               -4 °F to 122 °F (-20 °C to 50 °C).
               2. Storage temperature range:[1]
               -4 °F to 95 °F (-20 °C to 35 °C).                                        1. EVENT button to start and stop record
               3. Charging temperature range:                                           2. Pre-event buﬀer of 0–120 seconds, co
               41 °F to 95 °F (5 °C to 35 °C).                                          agency in 30-second increments.
               4. Humidity: 95 percent non-condensing.                                  3. On/Oﬀ slide switch to power the devic
               5. Drop test: 6-foot (1.8-meter).                                        4. Battery button and battery LED to ind
                                                                                        battery capacity.
               6. IEC 60529 IP67 (6 dust, 7 water).
                                                                                        5. Operation LED on the top of the hous
               7. Salt fog MIL-STD-810G.                                                camera status.
               8. Up to 30 frames per second.                                           6. Dual-channel microphone: Stereo mic
               9. Settings: [2]                                                         channel) always recording two tracks).
               Resolution               File size for 1 h Storage capacity              7. Haptic notiﬁcation: Vibration feedbac
                                                                                        beep tones.
               Low SD 480p (640 x 480 VGA resolution) 0.8 GB >70 h
                                                                                        8. Near ﬁeld communication (NFC) chip
               High SD 480p (640 x 480)             1.8 GB ~35 h
                                                                                        9. Several mounts are available.
               Low HD 720p (1280 x 720) (recommended) 2.7 GB ~23 h
                                                                                        10. Full color audiovisual camera.
               High HD 1080p (1920 x 1080)          5.4 GB ~12 h
                                                                                        11. 143° diagonal ﬁeld of view camera len
               10. Speciﬁc absorption rate (SAR): 0.94 W/kg.                            horizontal ﬁeld of view, and 78° vertical ﬁ
               11. Rechargeable, replaceable lithium-ion polymer battery.               12. Three-axis image stabilization.
               3000 mAh capacity.[3],[4]
                                                                                        13. Retina Low-Light capability less than
               12. Bluetooth 4.0.
                                                                                        14. Playback and download via TASER so
               13. USB 2.0.                                                             applications.
               14. Wi-Fi 802.11n at 5 GHz and 2.4 GHz.                                  15. GPS tagging capability available throu
                                                                                        iOS Axon View applications via Bluetooth
               15. More than 12 hours of battery life under normal operation.[5]        Streaming capability is available through
               16. Video format: MPEG-4 (.MP4)                                          iOS Axon View applications via Wi-Fi tech
               17. Video compression: H.264                                             16. Watermark: Date and time automatic
                                                                                        into the video.
               18. Storage: 64 gigabyte solid-state non-removable embedded Multimedia
               Card (eMMC)                                                              17. Compatible with the Axon Signal Unit
               19. Encryption: 256-bit AES2
https://my.axon.com/s/article/Axon-Body-2-Spec-Sheet                                                                                  2/4
12/22/2020            Case
                      yp   1:08-cv-01034-AT DocumentAxon
                                                     809-2
                                                         Body 2 Filed  12/23/20 Page 14 of 49
                                                                Spec Sheet


                20. Light sensor: CMOS


               [1] Less than 1 month at the high temperature. Long-term storage should be in a climate-controlled
               environment.
               [2] Resolution and encryption settings are agency-conﬁgurable.
               [3] Rechargeable lithium-ion polymer batteries have a limited life of approximately 1 year. With age,
               batteries will gradually lose their capacity to hold a charge. This loss of capacity (aging) is
               irreversible. As the battery loses capacity, the length of time it will power your device (run time)
               decreases. Additionally, lithium-ion polymer batteries continue to slowly discharge (self-discharge)
               when not in use or while in storage. It is advised that you routinely check the battery’s charge status.
               The device should be recharged regularly to maintain the internal chemistry of the battery. TASER
               product user manuals summarize how to check battery status as well as battery charging
               instructions. The latest product manuals are available at www.taser.com (http://www.taser.com).
               [4] The Axon Body 2 camera battery pack can be replaced. Please contact www.taser.com
               (http://www.taser.com) to purchase a replacement battery.
               [5] Temperature, other ambient conditions, and usage can aﬀect battery life.
               [6] Product speciﬁcation may change without notice; actual product may vary from picture.
               [7] Dimensions and weights are for reference only.




                                                 Don't see what you're looking for?

                                                                 Contact Support




              WWW.AXON.COM (https://www.axon.com) | PRIVACY POLICY (https://www.axon.com/privacy-policy) | TRUST & SECURITY
             (https://www.axon.com/trust) | LEGAL (https://www.axon.com/legal) | TERMS OF USE (https://www.axon.com/terms-of-use)




https://my.axon.com/s/article/Axon-Body-2-Spec-Sheet                                                                                3/4
12/22/2020           Case 1:08-cv-01034-AT Document      809-2Services
                                            Axon Body 3 Location Filed    12/23/20
                                                                       – Axon Help CenterPage 15 of 49



                                                                                                         

          Getting Started                                                                                


                  Search



        Axon Body 3 Camera and Dock / Getting Started


        Axon Body 3 Location Services
        The Axon Body 3 camera uses two technologies for determining camera location:

        Global Navigation Satellite System (GNSS) and Wi-Fi Positioning System. This article
        provides an overview of the Axon Body 3 camera location services, how this
        information is used in Axon Evidence and Axon Respond for Devices, and includes
        some Frequently Asked Questions.



        Global Navigation Satellite System (GNSS)

        Global Navigation Satellite System (GNSS) refers to a constellation of satellites that
        continuously transmit signals. Devices on the ground use these signals to determine
        their own location based on signal strength and time from the satellites. The United
        States' Global Positioning System (GPS) is the most popular and as a result GNSS is

        often just referred to as GPS.




https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                           1/6
12/22/2020           Case 1:08-cv-01034-AT Document      809-2Services
                                            Axon Body 3 Location Filed    12/23/20
                                                                       – Axon Help CenterPage 16 of 49

        When an Axon Body 3 camera is recording, its GNSS receiver will process signals from
        orbiting satellites to determine approximate location in a similar manner to your
        smart phone or in-car navigation. The determined location information is known as a
        “ﬁx,” and the time starting when a device begins receiving satellite signals after
        powering on until it determines its own location is known as the “time to ﬁrst ﬁx.”

        GNSS works well when there is clear line-of-sight to the sky. However, because
        satellite signals can be blocked and scattered by buildings and trees, GNSS does not
        work indoors and may have errors when a device is near tall buildings.



        Wi-Fi Positioning System

        The Axon Body 3 camera also has the ability to use Wi-Fi positioning to determine its

        location, by using signal strength from nearby Wi-Fi access points. This technology is
        also similar to location services in a smart phone.

        Wi-Fi positioning has several beneﬁts, including:


                Indoor location – Wi-Fi positioning enables the camera to get a position ﬁx in
                most indoor locations as it does not require satellite signals.

                Reduced time-to-ﬁrst ﬁx — under most circumstances Wi-Fi positioning should
                provide a position ﬁx in less than 3 seconds. However, this may be longer in very

                rural locations or if the Axon Body 3 is traveling at a high speed. Wi-Fi
                positioning assists the device’s GNSS by giving the device an initial starting

                location for faster satellite acquisition.


        Axon, in collaboration with Skyhook, provides Wi-Fi positioning as an optional setting

        for your Axon Body 3 cameras and is enabled or disabled on the Axon Body 3
        Settings page in Axon Evidence.

        Data processing and service providers - When Wi-Fi positioning is enabled on the

        Axon Body 3, certain data related to the use of the Axon Body 3 will be sent to our


https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                       2/6
12/22/2020           Case 1:08-cv-01034-AT Document      809-2Services
                                            Axon Body 3 Location Filed    12/23/20
                                                                       – Axon Help CenterPage 17 of 49

        Wi-Fi positioning service provider to allow them to provide, maintain, and improve
        the services. Without this provider, the Axon Body 3 is unable to use Wi-Fi

        Positioning. Please see Axon’s Cloud Services Privacy Policy for information related to
        all of our service providers, also referred to as sub-processors.




        Location Information Usage
        The location information from Axon Body 3 cameras can be displayed in Axon

        Respond for Devices and Axon Evidence.


                Axon Respond for Devices - An Axon Body 3 camera can be enabled to send

                location updates to Axon Respond for Devices when recording or when
                recording and buffering. When recording, location updates are sent every few

                seconds and stop once the camera stops recording. When buffering, location

                updates are sent every 15 minutes. The Respond map shows location markers
                based on when an Axon Body 3 camera last sent a location update.

                Axon Evidence - Location information from Axon Body 3 cameras is embedded

                in the video evidence. The embedded location information is shown in the
                location map on right side of the Evidence Detail page. Camera location is

                shown on the Device Proﬁle page. The location on the Device Proﬁle page is
                updated on the same schedule as Axon Respond for Devices.




        Enabling and Disabling Axon Body 3 Location
        Services
        The Axon Body 3 location services are controlled on an agency-wide basis on the

        Axon Body 3 Camera Settings page in Axon Evidence.




https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                       3/6
12/22/2020           Case 1:08-cv-01034-AT Document      809-2Services
                                            Axon Body 3 Location Filed    12/23/20
                                                                       – Axon Help CenterPage 18 of 49




        Frequently Asked Questions

        Does Axon Body 3 continuously record camera location?

                No, an Axon Body 3 will only attach location to video when a camera is

                recording. This is why there is not any location data in the pre-event buffer.



        Does Axon Body 3 use cell tower or network-based positioning?

                No. The Axon Body 3 camera uses satellite and Wi-Fi based positioning only.



        Are GNSS and Wi-Fi Positioning new technologies?




https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                       4/6
12/22/2020             Case 1:08-cv-01034-AT Document      809-2Services
                                              Axon Body 3 Location Filed    12/23/20
                                                                         – Axon Help CenterPage 19 of 49

                 No, GNSS and Wi-Fi Positioning are used by virtually every smart phone as they

                 dramatically improve location services. Normally the are just both bundled
                 under the generic term, “GPS”.



        What is Skyhook?

                 Skyhook is a location technology company, founded in 2003, that pioneered the

                 use of Wi-Fi to determine device positioning for mobile



        Does the Axon Body 3 camera connect to Skyhook?

                 All data that is exchanged is proxied through Evidence.com; the camera does
                 not connect directly to any outside service



        How is my data used and protected?

                 Location information is used to operate, maintain and deliver the Skyhook

                 Services and to develop new products, services or datasets, per Skyhook’s

                 Services Privacy Policy




        Was this article helpful?


                Yes               No


        5 out of 5 found this helpful



        Return to top ⬆




https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                         5/6
12/22/2020           Case 1:08-cv-01034-AT Document      809-2Services
                                            Axon Body 3 Location Filed    12/23/20
                                                                       – Axon Help CenterPage 20 of 49




        Recently viewed articles

        Custom Metadata


        Related articles

        Axon Body 3 Camera and Dock Downloads

        Camera Location Information

        Axon Respond for Devices Features

        Axon Body 3 Camera Settings

        Axon Body 3 Dock Registration




        Can't ﬁnd what you're looking for?

        Submit a request or call us at 800-978-2737




https://help.axon.com/hc/en-us/articles/360047585734-Axon-Body-3-Location-Services                       6/6
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 21 of 49


                                                                                                  

         Agency Conﬁguration                                                                      


                  Search



       Evidence.com / Agency Conﬁguration


       Custom Metadata
       The Custom Metadata feature allows your agency to conﬁgure additional custom

       metadata ﬁelds that can be associated with evidence. This feature allows you to
       customize the metadata associated with evidence in order to capture all the
       information required by your agency.

       The feature supports three types of custom metadata ﬁelds:


               Freeform – This is a free-form text entry ﬁeld.

               Validated – This is a free-form entry text ﬁeld, but the entry must conform to
               the Regular Expression (Regex) deﬁnition for the ﬁeld. This ﬁeld type can include
               a description to help users properly enter information.

               Drop-down - The user is presented with a list and selects information.


       This article provides information on how to view Custom Metadata at your agency,
       create a Custom Metadata ﬁeld, and edit a Custom Metadata ﬁeld.




       Viewing Information about Custom Metadata
       To view information about managed metadata ﬁelds conﬁgured for your
       Evidence.com agency, on the menu bar, click Admin and then under Agency Settings,
       click Custom Metadata.


https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                                  1/7
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 22 of 49
       The Custom Metadata page lists all managed metadata ﬁelds conﬁgured for your
       agency, regardless of whether the ﬁelds are enabled or disabled.




               Display Name — The text is shown to users when they are selected a custom
               metadata ﬁeld on the Evidence Detail page. Valid values are case-sensitive

               alphanumeric characters and spaces, without punctuation.

               API ID — The name that the Evidence.com partner API uses to refer to the

               managed metadata ﬁeld. This ﬁeld name must be unique. Valid values are case-
               sensitive alphanumeric characters and the underscore character. Other

               punctuation and spaces are supported. When creating a metadata ﬁeld, the
               Unique Field ID is used as the API ID.

               Last Modiﬁed — The date of the most recent change to the metadata ﬁeld.

               Status — Whether the ﬁeld is enabled or disabled. An enabled metadata ﬁeld
               can be added on the Evidence Detail page and may be available as a ﬁlter on

               evidence search pages in Evidence.com.
               If a ﬁeld is disabled, it only appears on the Evidence Detail page if it was given a

               value before it was disabled; otherwise, a disabled ﬁeld does not appear on the


https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                                  2/7
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 23 of 49
               Evidence Detail page. A disabled ﬁeld is never available as a ﬁlter on evidence
               search pages.

               Usages — The number of evidence ﬁles for which the metadata ﬁeld has a value,
               that is, is not empty. For example, if users conﬁgured values for a particular

               metadata ﬁeld on 50 evidence ﬁles, the Usages column would display “50”.




       Create a Custom Metadata Field
       In order to enable users to apply custom metadata to evidence in your Evidence.com
       agency, you create custom metadata ﬁelds.




                 1     On the menu bar, click Admin and then under Agency Settings, click
                       Custom Metadata.

                       The Custom Metadata page lists all custom metadata ﬁelds
                       conﬁgured for your agency, regardless of whether the ﬁelds are

                       enabled or disabled.


                 2     Click Create Metadata Field.

                       A dialog box for creating a metadata ﬁeld appears.




https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                              3/7
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 24 of 49
                 3     Select the type of ﬁeld you want to create- Freeform, Validated, or
                       Drop-down List.


                 4     In the Display Name ﬁeld, type the name that you want to assign to

                       the metadata ﬁeld.

                       The Unique Field ID is automatically ﬁlled in as you enter the name.


                 5     By default, the Enabled option is selected. If you do not want users to
                       have access to the ﬁeld you are creating, click the toggle to disable

                       the ﬁeld.


                 6     Optionally, you can modify Unique Field ID value. The Unique Field ID

                       value is used in the Evidence.com partner API uses to refer to the
                       custom metadata ﬁeld.


                 7     If you are creating a Validated ﬁeld:


                               In the Regex ﬁeld, enter the regular expression that you want to
                               use for ﬁeld validation.

                               See Regular Expressions for Field Validation for information and

                               examples of regular expression notations.

                               In the Description ﬁeld, enter the text that you want to appear as

                               hint text in ﬁeld.


                 8     If you are creating a Drop-down List ﬁeld, under Drop-Down Items:


                               Enter the text for the ﬁrst option.

                               Enter the text for the second option.

                               If needed, click Add another list item and enter the text for the
                               option. Repeat as needed until all the options are added.


https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                                4/7
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 25 of 49
                 9     Click Save.

                       Evidence.com adds the new metadata ﬁeld to the bottom of the list of
                       custom metadata ﬁelds.




       Edit a Custom Metadata Field
       You can take the following actions on an existing metadata ﬁeld:


               Disable — You can disable a ﬁeld that is currently enabled. When a ﬁeld is

               disabled, it only appears on the Evidence Detail page if it was given a value

               before it was disabled; otherwise, a disabled ﬁeld does not appear on the

               Evidence Detail page. A disabled ﬁeld is never available as a ﬁlter on evidence
               search pages.

               In order to ensure that managed metadata is never lost, you cannot delete a

               metadata ﬁeld.

               Enable — You can enable a ﬁeld that is currently disabled. When a ﬁeld is
               enabled, it appears on the Evidence Detail page and may be available as a ﬁlter

               on evidence search pages in Evidence.com.

               Rename — You can change the display name associated with a custom

               metadata ﬁeld.

               Edit Validation – For Validated ﬁelds, you can change the Regex validation and

               description text.

               Edit Options – For Drop-down lists, you can add or hide selection options. You

               cannot delete a selection option; you can only hide it.




                 1     On the menu bar, click Admin and then under Agency Settings, click

                       Custom Metadata.
https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                              5/7
12/22/2020           Case 1:08-cv-01034-AT Document
                                               Custom 809-2
                                                      Metadata – Filed 12/23/20
                                                                 Axon Help Center Page 26 of 49
                       The Custom Metadata page lists all managed metadata ﬁelds

                       conﬁgured for your agency, regardless of whether the ﬁelds are

                       enabled or disabled.


                 2     In the list, ﬁnd the metadata ﬁeld you want to edit.


                 3     Click the edit icon (            ) at the end of the row.

                       A dialog box for editing the metadata ﬁeld appears.


                 4     Edit the ﬁeld as needed. You can:


                               Click the Enabled toggle to enable or disable the ﬁeld.

                               Enter a new display name in the Display Name ﬁeld

                               For Validated ﬁelds, enter a new Regex validation and/or

                               description text.

                               For Drop-down lists, you can hide selection options using the
                               toggle. You cannot delete a selection option; you can only hide it.

                               For Drop-down lists, you can add a selection options by clicking
                               Add another list item and entering the text for the option.

                               Repeat as needed until all the options are added.


                 5     Click Save.
                       In the list of metadata ﬁelds, the ﬁeld you updated shows the changes
                       that you made.




       Was this article helpful?




https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                                 6/7
12/22/2020             Case 1:08-cv-01034-AT Document
                                                 Custom 809-2
                                                        Metadata – Filed 12/23/20
                                                                   Axon Help Center Page 27 of 49


                Yes               No


       0 out of 0 found this helpful



       Return to top ⬆




       Recently viewed articles

       Axon Body 3 Location Services


       Related articles

       Sharing and Unsharing Evidence

       Axon Body 3 Location Services

       Axon Body 3 Camera and Dock Downloads

       Axon Capture Settings

       Auto-Transcribe Permissions




       Can't ﬁnd what you're looking for?

       Submit a request or call us at 800-978-2737




https://help.axon.com/hc/en-us/articles/360047579553-Custom-Metadata                                7/7
Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 28 of 49




                 Axon View for iOS
                 User Manual




                                MMU0063 Revision F
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 29 of 49

Axon View for iOS                                                                                    User Manual




App Store is a trademark of Apple, Inc. Bluetooth is a trademark of the Bluetooth SIG. IOS is a trademark of Cisco,
                                 Inc. Wi-Fi is a trademark of the Wi-Fi Alliance.

,  Axon, Axon Body, Axon Body 2, Axon Dock, Axon Evidence (Evidence.com), Axon Fleet, Axon Fleet 2, Axon
   Flex, Axon Flex 2, Axon View, and Evidence Sync are trademarks of Axon Enterprise, Inc., some of which are
           registered in the US and other countries. For more information, visit www.axon.com/legal.

                                 All rights reserved. ©2019 Axon Enterprise, Inc.




Axon Enterprise, Inc.                                                                                Page 2 of 22
            Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 30 of 49

Axon View for iOS                                                                                                                               User Manual



Table of Contents

Introduction................................................................................................................................................. 5
Installing Axon View on an iOS Device ..................................................................................................... 6
Connect Axon View with an Axon Device................................................................................................. 7
       Pairing with an Axon Body 2 or Axon Flex 2 Camera ............................................................................ 7
       Pairing with an Axon Body Camera or an Axon Flex Camera .............................................................. 9
       Reconnecting with an Axon Body 2 or Axon Flex 2 Camera ..............................................................10
       Unpairing or Forgetting an Axon Camera .............................................................................................11
              Unpairing from an Axon Body 2 or Axon Flex 2: .........................................................................11
              Unpairing from an Axon Body or Axon Flex: ................................................................................11
Using Axon View........................................................................................................................................ 12
       Loading Categories ..................................................................................................................................12
       Checking Axon Camera Status ...............................................................................................................13
       Viewing Live Video from an Axon Camera ............................................................................................13
       Viewing Recorded Video from an Axon Camera ..................................................................................14
       Tagging Recorded Evidence Files ...........................................................................................................15
Settings ...................................................................................................................................................... 17
       Adjusting Settings.....................................................................................................................................17
       Account Settings .......................................................................................................................................17
       Configuring Location Tracking................................................................................................................17
              Allowing or Disallowing Location Tracking ...................................................................................18
       Camera Settings .......................................................................................................................................19
              Camera Model ..................................................................................................................................19
              Forget Camera ..................................................................................................................................19
              Camera Volume ................................................................................................................................19
              Vibration ............................................................................................................................................20
              Indicator Lights .................................................................................................................................20
              Stealth Mode ....................................................................................................................................20
              Adjusting Camera Orientation .......................................................................................................20
              Reconfigure Wi-Fi .............................................................................................................................21




Axon Enterprise, Inc.                                                                                                                            Page 3 of 22
        Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 31 of 49

Axon View for iOS                                                                                                                   User Manual


    Configuring Notifications ........................................................................................................................22




Axon Enterprise, Inc.                                                                                                                Page 4 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 32 of 49

Axon View for iOS                                                                         User Manual



Introduction

       Axon View is an application (or app) that allows you to play video files that are currently
       stored on an Axon camera and to apply metadata tags (such as case ID) to video files.

       Axon View protects the integrity of video files:

           •    Axon View never saves video files on the mobile device.

           •    Axon View cannot delete or alter original video files that are stored on an Axon
                camera.

       In order to play video from an Axon camera, Axon View relies on the mobile device to pair
       with the Axon camera by using Bluetooth technology. With Axon Body 2 and Axon Flex 2
       cameras, the Axon View also relies on the mobile device to establish a Wi-Fi connection with
       the cameras.

       This guide is specific to the version of Axon View for the iOS operating system. This guide
       provides instructions for the following tasks:

           •    Installing the app on an iOS mobile device

           •    Connecting the mobile device with an Axon camera

           •    Using the Axon View app

       Notes:

           •    Axon View is intended for use with Axon Flex, Axon Body, Axon Body 2, and Axon
                Flex 2 cameras. It is not intended for use with Axon Fleet cameras.

           •    This guide refers to any Axon camera system that is supported by Axon View as an
                “Axon camera.” For Axon Body and Axon Body 2, the actual camera is integrated with
                a controller in a single unit. For Axon Flex and Axon Flex 2, the camera and controller
                are separate physical devices; therefore, if you are using Axon Flex, “Axon camera”
                refers to the complete Axon Flex system.

       For instructions on operating an Axon camera system, see the Axon Body Camera User
       Manual, Axon Body 2 Camera User Manual, the Axon Flex System User Manual, and the Axon Flex
       2 User Manual.




Axon Enterprise, Inc.                                                                      Page 5 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 33 of 49

Axon View for iOS                                                                      User Manual



Installing Axon View on an iOS Device

       1.   On the iOS mobile device, open the App Store app.

       2.   Tap the search box, type Axon View, and tap Search.

       3.   In the list of search results, tap Axon View.

       4.   Tap Get and then tap Install.

       5.   Tap Accept.

            Axon View downloads and installs.

       6.   Tap Open.

            Axon View opens.

            A Notifications dialog box appears.

       7.   Tap OK.

       Note: You can change notification settings later, as needed. For more information, see
       Notifications.




Axon Enterprise, Inc.                                                                  Page 6 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 34 of 49

Axon View for iOS                                                                           User Manual



Connect Axon View with an Axon Device

       Before you can access live or recorded video from an Axon camera, you must connect (pair)
       Axon View with the camera.

       The connection process differs slightly among different Axon camera models.

       Axon Body and Axon Flex use only Bluetooth connections. The Bluetooth pairing process
       must start with the Axon Body or Axon Flex turned off.

       Axon Body 2 and Axon Flex 2 use Bluetooth and Wi-Fi connections. Wi-Fi is required for
       viewing live video or recorded video from the Axon Body 2 and Axon Flex 2.



Pairing with an Axon Body 2 or Axon Flex 2 Camera

       1.   Ensure that the Axon Body 2 camera or Axon Flex 2 controller is turned on.

       2.   On the mobile device, verify that Bluetooth is enabled. If not, enable Bluetooth on your
            device.

       3.   Open the Axon View app.

       4.   Under Select Your Camera, tap Flex 2 or Body 2.

       5.   Tap Initiate Pairing.

            The Choose Camera screen shows a list of serial numbers of Axon Body 2 and Axon Flex
            2 cameras that are available for pairing. The list may be empty at this time.

       6.   On the Axon Body 2 camera or Axon Flex 2 controller, hold down the Function and Event
            buttons, until the Function LED blinks green and the camera beeps four times.




Axon Enterprise, Inc.                                                                       Page 7 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 35 of 49

Axon View for iOS                                                                         User Manual


            On the mobile device, the serial numbers for nearby cameras appear in the list of
            cameras available for pairing.

       7.   Tap the serial number for camera that you want to pair with.

            The “Connecting to your Axon Camera” message appears while Axon View is pairing with
            the camera.

            •   If your agency allows automatic Wi-Fi Configuration, when the message saying you
                must be connected to the Axon camera’s Wi-Fi appears, tap Activate Wi-Fi and then
                tap Join. You are ready to use Axon View. You can skip the remaining steps.

            •   If your agency does not allow automatic Wi-Fi Configuration or you are not on iOS11
                or later, continue with the following steps to configure Wi-Fi for your camera.

       8.   The “Your camera is ready to configure Wi-Fi” message appears. Tap Continue.

       9.   A configuration message from Axon Evidence.com web page opens.

            Tap Configure Wi-Fi.

       10. The Install Profile screen appears.

            Tap Install and then tap Install again.

       11. The Profile Installed screen appears.

            Tap Done. The Axon Evidence.com page opens again with a success message.

       12. On the dialog box, tap Open.

            In Axon View, the View page shows a message about the Wi-Fi network of the paired
            camera. In order to view live video from the camera, you must connect to the Wi-Fi
            network of the camera.

       13. Press the Home button.

       14. Open the Settings app and tap Wi-Fi.

       15. Under Choose a Network, tap the camera that you want to connect to.

       16. Press the Home button again.

       17. Open Axon View.

       18. If the Location dialog box appears, tap Allow.




Axon Enterprise, Inc.                                                                     Page 8 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 36 of 49

Axon View for iOS                                                                         User Manual


            Note: You can change location-tracking settings later, as needed. For more information,
            see the Configuring Location Tracking section.

       19. When live video appears, you can adjust the camera position as needed.

            You are ready to use Axon View.



Pairing with an Axon Body Camera or an Axon Flex Camera

       1.   Ensure that the Axon Body camera or Axon Flex controller is turned off.

            If any red is showing at the power switch, the camera is on. Move the switch so the red
            portion is covered.

       2.   Verify that the Bluetooth feature is enabled for your iOS device. If not, enable Bluetooth
            on your device.

       3.   Open the Axon View app. The View screen appears.

       4.   On the Select Your Camera screen, tap the model of the camera that you want to pair
            with—Axon Flex or Axon Body. The View screen appears.

            Note: The Get Help with Pairing button, available when you have selected Axon Body or
            Axon Flex, provides a summary of the following steps. You can rely on the Get Help with
            Pairing button when this guide is unavailable.

       5.   Press the Home button.

       6.   Open the Settings and tap Bluetooth.

       7.   On the camera, press and hold the volume/pairing button.




       8.   While holding the volume/pairing button, turn the Axon Flex controller or Axon Body
            camera ON.

       9.   Continue holding the volume/pairing button on the camera until the LED on the camera
            starts blinking.

       10. Release the volume/pairing button.




Axon Enterprise, Inc.                                                                      Page 9 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 37 of 49

Axon View for iOS                                                                      User Manual


       11. On your mobile device, under Devices, tap the model of the Axon camera that you want
            to pair with.

            A list of nearby devices that are in pairing mode appears.

       12. In the list, tap the camera that you want to pair with.

            The mobile device connects by Bluetooth to the Axon camera.

       13. Press the Home button again.

       14. Open Axon View.

       15. If the Location dialog box appears, tap Allow.

            Note: You can change location-tracking settings later, as needed. For more information,
            see the Location Tracking section.

       16. When live video appears, you can adjust the camera position as needed.

            You are ready to use Axon View.



Reconnecting with an Axon Body 2 or Axon Flex 2 Camera

       If your agency does not allow automatic Wi-Fi Configuration or you are not on iOS11 or later,
       you may need to reconnect with your Axon camera in situations where Axon View shows the
       message “To enable streaming, connect to the Axon-camera name Wi-Fi network.”

       To reconnect with an Axon camera:

       1.   Press the Home button.

       2.   Open the Settings and tap Wi-Fi.

       3.   Under Choose a Network, tap the camera that you want to connect to.

       4.   Press the Home button again.

       5.   Open Axon View.

       6.   When live video appears, you can adjust the camera position as needed. You are ready
            to use Axon View.




Axon Enterprise, Inc.                                                                  Page 10 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 38 of 49

Axon View for iOS                                                                      User Manual



Unpairing or Forgetting an Axon Camera

       You can make Axon View unpair, or forget, an Axon camera that it is currently paired with.
       The unpairing process differs by Axon camera model.

   Unpairing from an Axon Body 2 or Axon Flex 2:

       1.   On the mobile device, open the Axon View app.

       2.   In the upper left, tap   .

       3.   Under Camera, tap Forget Current Camera.

            Axon View unpairs from the Axon camera.

   Unpairing from an Axon Body or Axon Flex:

       1.   On the mobile device, open the Settings and tap Bluetooth.

       2.   Under My Devices, to the right of the Axon camera, tap   .

       3.   Tap Forget This Device and then tap Forget This Device again.

            Axon View unpairs from the Axon camera. The Select Your Camera screen appears.




Axon Enterprise, Inc.                                                                 Page 11 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 39 of 49

Axon View for iOS                                                                          User Manual



Using Axon View

       This section provides information on using Axon View with an Axon Camera.



Loading Categories

       Before you can add a retention category to a video file, you must first retrieve your agency’s
       retention categories.

       Note: This procedure requires that Axon View can access the Internet. If a data connection is
       not available on the mobile device, Axon View cannot complete this procedure.

       If you are using an Axon Body 2 camera or Axon Flex 2 system and the mobile device is
       connected to the camera by Wi-Fi, then Axon View can use cellular data connection. If the
       mobile device cannot provide a cellular data connection, in the Settings app, use the Wi-Fi
       screen to connect to a network that can provide an Internet connection.

       1.   Ensure that the Axon camera is turned on and connected to the mobile device.

       2.   On your device, open the Axon View app.

       3.   In the upper left, tap   . The Settings screen appears.

       4.   Under Account Settings, tap Agency.

       5.   Tap youragency and then type the unique, first part of your agency’s Axon Evidence.com
            URL.

            Example: if your agency URL were AxonPD.evidence.com, you would type AxonPD.

       6.   Tap Continue.

            If the categories load correctly you will be redirected automatically to the Settings screen
            and next to Agency should be the name of your agency.

            To confirm that the categories have loaded properly go back to the evidence review
            screen and tap on a video. Tap Category, tap Category again and the categories from
            your agency will be listed.




Axon Enterprise, Inc.                                                                     Page 12 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 40 of 49

Axon View for iOS                                                                          User Manual



Checking Axon Camera Status

       You can use Axon View to examine the status of a paired Axon camera. The information
       available through Axon View includes the following items:

            •   Camera mode - Either Standby or Recording.

            •   Battery Remaining - The amount of battery power remaining is provided in two
                ways:

                    o   The percentage of battery power remaining

                    o   Time remaining - The length of time, in hours and minutes, that the Axon
                        device can record video at the current resolution setting

       1.   Ensure that the Axon camera is turned on and paired to the mobile device.

       2.   On your device, open the Axon View app.

            Axon View connects to the Axon camera. When a connection is established, Axon View
            shows the status. The camera status information appears at the top of the screen.



Viewing Live Video from an Axon Camera

       You can use Axon View to watch video while the Axon camera is recording or buffering. This
       is useful for ensuring that the camera is pointing in the right direction or for using the
       camera to view difficult-to-reach spaces, such as a crawl space or attic.

       The video streams at a rate of 30 frames per second. However, depending on a variety of
       factors, the video may appear choppy. Regardless of the live video quality shown on the
       mobile device, the Axon camera is recording at the full frame rate.

       For Axon Body 2 and Axon Flex 2, Axon View uses Wi-Fi for viewing live video. For Axon Body
       and Axon Flex, Axon View uses Bluetooth for viewing live video.

       1.   Ensure that the Axon camera is turned on and paired to the mobile device.

       2.   Open the Axon View app. Axon View connects to the Axon camera.

            If a message saying you must be connected to the Axon camera’s Wi-Fi appears:

            •   If your agency allows automatic Wi-Fi Configuration, when the message saying you
                must be connected to the Axon camera’s Wi-Fi appears, tap Activate Wi-Fi and then
                tap Join. You are ready to use Axon View.




Axon Enterprise, Inc.                                                                     Page 13 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 41 of 49

Axon View for iOS                                                                            User Manual


            •   If your agency does not allow automatic Wi-Fi Configuration or you are not on iOS11
                or later, follow the steps in Reconnecting to an Axon Body 2 or Axon Flex 2 Camera
                section.

       3.   Tap View Live.

            When a connection is established, Axon View shows live video from the camera.

            You can use the live video to adjust the camera position as needed.

       4.   When you are finished, tap Done.



Viewing Recorded Video from an Axon Camera

       Viewing a paired Axon Camera’s recorded video from Axon View does not store data on the
       mobile device. The mobile device can only view videos currently stored on the paired Axon
       camera. You cannot use Axon View or the mobile device to delete or alter original video files
       on the Axon camera.

       1.   Ensure that the Axon camera is turned on and paired to the mobile device.

       2.   On your device, open the Axon View app. Axon View connects to the Axon camera.

            If a message saying you must be connected to the Axon camera’s Wi-Fi appears:

            •   If your agency allows automatic Wi-Fi Configuration, when the message saying you
                must be connected to the Axon camera’s Wi-Fi appears, tap Activate Wi-Fi and then
                tap Join. You are ready to use Axon View.

            •   If your agency does not allow automatic Wi-Fi Configuration or you are not on iOS11
                or later, follow the steps in Reconnecting to an Axon Body 2 or Axon Flex 2 Camera
                section.

       3.   Scroll to the thumbnail of the video that you want to view and then tap it.

            The Evidence Review screen shows the media player in addition to metadata about the
            video, such as recording date and time and the ID, Title, and Category fields.

       4.   Tap the video to play it.




Axon Enterprise, Inc.                                                                     Page 14 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 42 of 49

Axon View for iOS                                                                            User Manual



Tagging Recorded Evidence Files

       You can use Axon View to tag (add metadata), such as ID, title, and retention category, to the
       videos you record. Axon View transfers the tag information to the Axon camera. Metadata
       information that you apply does not alter the original video evidence file.

       When you place the Axon camera in an Axon Dock or connect the Axon camera to a
       computer that is running the Evidence Sync application, the videos on the camera are
       uploaded to your agency’s Axon Evidence.com account. The tag information that you apply
       to each video also uploads and can be viewed by anyone with permission to view the data.

       1.   Ensure that the Axon camera is turned on and paired to the mobile device.

       2.   On your device, open the Axon View app. Axon View connects to the Axon camera.

            A list of video thumbnails is displayed.

       3.   Scroll to the thumbnail of the video that you want to tag with metadata and then tap it.

            The Evidence Review screen shows the media player in addition to metadata about the
            video, such as recording date and time and the ID, Title, and Category fields.

       4.   In the upper-right side of the screen, tap Edit.




       5.   For each metadata box, make the necessary edits.

            •   ID — Tap the ID box and type the case ID that you want to apply to the video file.

            •   Title — Tap the Title box and type the title that you want to apply to the video file.




Axon Enterprise, Inc.                                                                      Page 15 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 43 of 49

Axon View for iOS                                                                       User Manual


            •   Category — Tap Category and then, on the Select Category screen, tap the category
                that you want to apply to the video-evidence file.

       6.   When you have finished adding metadata to the video file, in the upper right, tap Save.

            The Evidence Review screen reappears.




Axon Enterprise, Inc.                                                                  Page 16 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 44 of 49

Axon View for iOS                                                                        User Manual



Settings

       The Settings screen enables you to configure Axon View settings.



Adjusting Settings

       This section provides the general steps for making changes on the Settings screen.
       Additional information about each setting appears below.

       1.   Ensure that the Axon camera is turned on and connected to your mobile device.

       2.   On your device, open the Axon View app.

       3.   In the upper left, tap   .

            The Settings screen appears. The settings that are available depend on whether the app
            is currently connected to an Axon camera and on the specific model of the Axon camera.

       4.   Adjust the settings as needed. For additional information about each setting, refer to the
            following sections as needed.


       5.   When you have finished adjusting settings, in the upper left, tap   .
Account Settings

       The Account Settings area includes only the Agency setting. This setting enables Axon View
       to retrieve retention categories from your Axon Evidence.com agency. For more information,
       see the Loading Categories section.



Configuring Location Tracking

       Axon View can provide location data from the mobile device and embed it in videos
       recorded by the Axon camera.

       Note: When an Axon camera is in offline mode, it cannot tag videos it is recording with
       location data.

       When an evidence file that uploads to Axon Evidence.com includes location metadata,
       Evidence.com can use the information to show the evidence location on a map. For evidence
       recorded with an Axon Body or Axon Flex, Axon Evidence.com derives the location of an



Axon Enterprise, Inc.                                                                   Page 17 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 45 of 49

Axon View for iOS                                                                         User Manual


       evidence file by determining the median location of all location tags embedded in the file.
       For evidence recorded with an Axon Body 2 or Axon Flex 2 camera, Evidence.com uses the
       location that the Axon Body 2 specifies for the evidence.

       When you start recording on an Axon camera, Axon View begins requesting location data
       from the mobile device. Axon View does not need to be open in order to request location
       data, but the camera must have been previously paired with the mobile device running Axon
       View and must be within Bluetooth range of the mobile device.

       Axon View uses the highest level of location accuracy provided by the mobile device.
       Generally, a mobile device relies on cellular, Wi-Fi, and GPS modules to determine the
       location of the device. Additionally, Axon View sends location data to the camera only if the
       accuracy is at least within 400 meters.

       While the camera is recording, Axon View only sends updated location information when the
       change in location is greater than 20 meters from the previous location sent to the camera.

       While the camera is recording, Axon View sends the camera a location tag every 15 seconds or
       less, as long as the GPS data is available from the mobile device.

       Axon View optimizes mobile-device battery life by working with the operating-system GPS
       settings. When you stop recording on the Axon camera, Axon View stops requesting location
       data from the mobile device.

   Allowing or Disallowing Location Tracking

       You can allow or disallow location tracking. This feature is controlled by the mobile device
       operating system.

       1.   On your device, open the Settings app.

       2.   Scroll down until you find Axon View and then tap Axon View.
            Below “Allow Axon View to Access,” the Location setting appears.

       3.   Tap Location.

       4.   Tap the setting that you want.

            •   If you want to allow Axon View to embed location data in videos, tap Always.

            •   If you do not want Axon View to embed location data in videos, tap Never.




Axon Enterprise, Inc.                                                                    Page 18 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 46 of 49

Axon View for iOS                                                                        User Manual



Camera Settings

       The settings in the Axon camera area affect pairing with an Axon camera and the lights,
       sounds, and vibrations of a paired camera.

       Many settings in the Camera area are available only for Axon Body 2 and Axon Flex 2
       cameras. The following table shows the settings that are available for each of the supported
       Axon camera models.

             Camera Setting      Axon Flex        Axon Body       Axon Body 2      Axon Flex 2
             Camera model        Yes              Yes             Yes              Yes
             Forget Camera       No               No              Yes              Yes
             Camera Volume       No               No              Yes              Yes
             Vibration           No               No              Yes              Yes
             Indicator lights    No               No              Yes              Yes
             Stealth Mode        No               No              Yes              Yes
             Orientation         Yes              No              No               Yes
             Reconfigure Wi-Fi   No               No              Yes              Yes


   Camera Model

       Under Camera, the first setting shows the camera model that the app is currently configured
       to pair with.

       For more information about pairing, see Connect Axon View with an Axon Device.

   Forget Camera

       If the Forget Current Camera setting appears, the app is currently paired with an Axon Body 2
       or Axon Flex 2 camera. For more information about using this setting, see Unpairing or
       Forgetting an Axon Camera.

   Camera Volume

       The Volume setting controls how loudly an Axon Body 2 or Axon Flex 2 camera beeps.

       1.   On the Settings screen, tap Volume.

       2.   Tap the volume at which you want the connected camera to beep.

            The camera beeps once at the volume that you tapped, or if you tapped Off, the camera
            does not beep.

       3.   To choose a different volume, repeat these steps.


Axon Enterprise, Inc.                                                                    Page 19 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 47 of 49

Axon View for iOS                                                                             User Manual


   Vibration

       The Vibration setting controls whether an Axon Body 2 uses vibrations to communicate
       camera operations to the camera user.

       To control whether this feature is enabled, to the right of Vibration, tap the switch.

            •    If the switch is toggled to the right, haptic feedback is enabled.

            •    If the switch is toggled to the left, haptic feedback is disabled.

   Indicator Lights

       The Indicator Lights settings enables you to turn off the camera indicator lights for the
       paired Axon camera.

       To control whether the indicator lights are on, to the right of Indicator Lights, tap the
       switch.

            •    If the switch is toggled to the right, the indicator lights are on.

            •    If the switch is toggled to the left, the indicator lights are off.

   Stealth Mode

       The Stealth Mode setting enables you to turn off the Axon Body 2 and Axon Flex 2 lights,
       sounds, and haptic feedback. To control whether this feature is enabled, to the right of
       Stealth Mode, tap the switch.

            •    If the switch is toggled to the right, stealth mode on the camera is enabled: the camera
                 will not beep or vibrate, regardless of other settings. All camera lights are off.

            •    If the switch is toggled to the left, stealth mode on the camera is disabled: the
                 camera beeps and vibrates according to other, individual settings. Camera lights
                 operate normally.

   Adjusting Camera Orientation

       If you have an Axon Flex or Axon Flex 2 camera, use Axon View to adjust the camera for
       wearing on the right or left side.

       1.   On the Settings screen, tap Orientation.

       2.   Tap the appropriate side.




Axon Enterprise, Inc.                                                                        Page 20 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 48 of 49

Axon View for iOS                                                                       User Manual


   Reconfigure Wi-Fi

       The Reconfigure Wi-Fi setting enables you to set up a Wi-Fi connection with an Axon Body 2
       and Axon Flex 2 camera that is paired with the mobile device.

       Note: If you attempt to open a Wi-Fi connection to the Axon Body 2 or Axon Flex 2 camera
       and the mobile device prompts you for a password to the camera, do not enter a password.
       Instead, perform the following steps to establish the Wi-Fi connection.

       This setting appears only when you have previously configured Wi-Fi with an Axon Body 2 or
       Axon Flex 2 camera.

       1.   On the Settings screen, under Camera, tap Reconfigure Wi-Fi.

            The “Your camera is ready to configure Wi-Fi” message appears.

       2.   Tap Continue.

            An Axon Evidence.com web page opens.

       3.   Tap Configure Wi-Fi.

       4.   Tap Install.

       5.   At the prompt, type your iOS device’s passcode.

       6.   Tap Install.

            The Evidence.com page opens again with a success message.

       7.   Tap Done.

       8.   Tap Open.

            In order to view live video from the camera, you must connect to the Wi-Fi network of
            the camera.

       9.   Press the Home button.

       10. Open the Settings app and tap Wi-Fi.

       11. Under Choose a Network, tap the camera that the mobile device is paired with.

       12. Press the Home button again.

       13. Open Axon View.




Axon Enterprise, Inc.                                                                  Page 21 of 22
       Case 1:08-cv-01034-AT Document 809-2 Filed 12/23/20 Page 49 of 49

Axon View for iOS                                                                         User Manual


       14. Press View Live to view live video. You can adjust the camera position as needed. You
            are ready to use Axon View.



Configuring Notifications

       Axon View supports notifications, such as sounds, banners, or notifications.

       You can configure the notifications that Axon View is allowed to create. This feature is
       controlled by the mobile device operating system.

       1.   On your mobile device, open the Settings app.

       2.   Scroll down until you find Axon View and then tap Axon View.

            Below “Allow Axon View to Access,” the Notifications option is avail- able.

       3.   Tap Notifications.

       4.   Select the notification settings that you want.




Axon Enterprise, Inc.                                                                     Page 22 of 22
